
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.32


        Confidential Portion Indicated by [***]

CONFIDENTIAL
June 10, 2003

CONFIDENTIAL TREATMENT REQUESTED
S.E.C. REDACTED COPY

INVENTORY MANAGEMENT AGREEMENT

        This Inventory Management Agreement ("Agreement") is entered into as of
June 10, 2003 by and between First Horizon Pharmaceutical™ Corporation a Georgia
corporation with its principal place of business located at 6195 Shiloh Road,
Alpharetta, GA. 30005 ("FHPC"), and McKesson Corporation(1) with its business
located at One Post Street, San Francisco, CA. 94104-5296 ("Wholesaler").

RECITALS

        WHEREAS, currently FHPC sells Products (as defined below) to Wholesaler
and Wholesaler purchases Products from FHPC for resale distribution; and

        WHEREAS, FHPC and Wholesaler desire to assure adequate availability of
supply and inventory management of Products.

        NOW THEREFORE, in consideration of the foregoing, the mutual
representations, warranties and covenants contained in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

ARTICLE 1
Definitions

1.1."Aggregate Inventory" means, at any given time, the total of Products that
Wholesaler has on hand at all of its storage and/or distribution facilities
including and that Wholesaler has on order from FHPC.

1.2."Confidential Information" means the confidential information described in
Section 4.2.

1.3."Customary Practice" means, at any given time, the average of the total
quantity of Products (by NDC number) sold by Wholesaler to third parties over
the immediately preceding three (3) months.

1.4."Customers" means the purchasers of Products from Wholesaler in the United
States.

1.5."Effective Date" means the date this Agreement is fully executed by both
parties.

1.6."Eligible Product" means the quantity of Product eligible for purchase at an
Old Price as determined pursuant to Section 2.5(a).

1.7."Inventory Levels" means the levels described in Section 2.3.

1.8."Inventory Reports" means the reports described in Section 2.2.

1.9"New Price" means the new price for Products set forth by FHPC for its
wholesale customers that shall become effective at a date designated by FHPC.


--------------------------------------------------------------------------------

(1)McKesson Corporation shall include all McKesson specialty distribution
centers and entities in which McKesson Corporation has majority ownership.

1

--------------------------------------------------------------------------------

1.10"Old Price" means the price for Products set forth by FHPC for its wholesale
customers immediately preceding the institution of a New Price.

1.11"Policies and Procedures" means FHPC's published policies and procedures, as
may be amended in writing from time to time

1.12"Product(s)" means any medication, drug product, or pharmaceutical which is,
as applicable: (i) manufactured, sold, marketed, promoted and/or distributed by
FHPC for resale to the consuming public and (ii) approved by the United States
Food and Drug Administration.

1.13"Purchase Limits" means the purchasing limits described in Section 2.4.

1.14"Transitional Inventory" means Wholesaler's on hand inventory by Product on
the Effective Date of this Agreement.

ARTICLE 2
Purchasing and Inventory

2.1.[Intentionally Omitted]

2.2.Inventory Reports.    Wholesaler shall prepare inventory reports detailing
the status of its Aggregate Inventory of Products by NDC number ("Inventory
Reports") and, for the duration of this Agreement, provide FHPC with monthly
Inventory Reports. All such Inventory Reports shall be transmitted in EDI
(Electronic Data Interchange) format pursuant to Section 2.7 and shall include
such information as reasonably requested by FHPC, including the following:

(a)On hand inventory level by distribution center; includes all distribution
centers and

(b)On order inventory level by distribution center; includes all distribution
centers and

(c)Unit Sales report (EDI 852) which shall state sales out by distribution
center; includes all distribution centers

2.3.Inventory Levels.    During the term of this Agreement, Wholesaler shall
maintain at all times a stock of Products sufficient to supply the demand of
Customers; provided, however, such stock of any one Product shall not on average
for each calendar month be less than [***], nor more than [***], of Wholesaler's
expected sales to Customers as determined by its Customary Practice, unless
otherwise agreed by FHPC in writing in advance. Wholesaler shall have no
obligation to maintain the minimum Inventory Level of a particular Product if
such Product is unavailable from FHPC.

If Transitional Inventory exceeds the Inventory Levels of this section.
Wholesaler shall reduce its inventory each month an amount equal to [***] of the
Transitional Inventory minus the targeted Inventory Level (not to exceed [***])
for a period of [***] or such other amounts and time periods as determined by
FHPC.

2.4.Purchase Limits.    For each purchase order submitted by Wholesaler,
Wholesaler may purchase, subject to Section 2.3, quantities of Products up to
[***] of the pro rata portion of its Customary Practice that such purchase order
represents based on Wholesaler's frequency of ordering, unless otherwise agreed
by FHPC in writing in advance. (For example, if Wholesaler places orders weekly,
then each such weekly purchase order may not exceed [***] of Wholesaler's
average weekly Customary Practice.) Wholesaler may from time to time purchase
amounts in excess of the Purchase Limits for stocking of Wholesaler's new
business customers provided First Horizon is given prior notice; the parties
mutually agree upon the amounts that will be purchased by Wholesaler; and the
Wholesaler distributes at least that amount agreed upon by the parties to its
new business customer.

2

--------------------------------------------------------------------------------

2.5.Price Increases.

(a)In the event, following the Effective Date of this Agreement. FHPC institutes
a New Price for any Product, Wholesaler, subject to the terms of this Agreement,
shall have the right to purchase such Product at its Old Price in an amount
equal to:

(i)Wholesaler's average weekly Customary Practice;

Multiplied by

(ii)The applicable "Time Period" that corresponds to Wholesaler's Options as
identified in the grid below;

Minus

(iii)Wholesaler's Aggregate Inventory for such Product on the business day
immediately preceding the effective date of a New Price.

Participation Options Grid

Participation Option


--------------------------------------------------------------------------------

  Data Required

--------------------------------------------------------------------------------

  Time Period

--------------------------------------------------------------------------------

OPTION 1   Wholesaler transmits Inventory Reports to FHPC via EDI (852) on a
monthly basis no later than the 5th day of the following month.   [***]
OPTION 2
 
1.    Wholesaler transmits Inventory Reports to FHPC via EDI (852) on a monthly
basis no later than the 5th day of the following month; and
 
[***]
 
 
2.    Wholesaler will provide Customer Outlet Reports (EDI 867's) on a monthly
basis at no charge to FHPC during the term of the Agreement; and
 
 
 
 
3.    Wholesaler will provide quarterly reports detailing the quantity of
Products held by Wholesaler as returns in the morgue to FHPC. Such reports are
due to FHPC no later than the 15th day following the end of a quarter.
 
 
OPTION 3
 
1.    Wholesaler transmits Inventory Reports to FHPC via EDI (852) on a weekly
basis no later than the 5th day of the following month; and
 
[***]
 
 
2.    Wholesaler will provide Customer Outlet Reports (EDI 867's) on a weekly
basis at no charge to FHPC during the term of the Agreement; and
 
 
 
 
3.    Wholesaler will provide quarterly reports detailing the quantity of
Products held by Wholesaler in returns in the morgue. Such reports are due to
FHPC no later than the 15th day following the end of a quarter; and
 
 
 
 
4.    By the first day of each month, Wholesaler shall give FHPC a (6) six
months rolling purchase forecast. Such forecast shall be non-binding on
Wholesaler.
 
           


3

--------------------------------------------------------------------------------


 
 
5.    If FHPC initiates a Price increase that is 6% or higher than the Old
Price, Wholesaler shall have one (1) additional week for a total [***] to
purchase Eligible Product at the Old Price.
 
 

Wholesaler selects Participation Option [***].

Upon the execution of this Agreement, Wholesaler shall indicate above the
Wholesaler's Participation Option. The Wholesaler's Participation Option shall
remain in effect throughout the term of this Agreement. At the time of a price
increase, FHPC shall notify Wholesaler of the New Price and the date of the
increase. Wholesaler shall provide via EDI its Aggregate Inventory as of the
business day immediately preceding the effective date of a New Price. Within ten
(10) days of the latter of the effective date of a New Price or FHPC's receipt
of Wholesaler's Aggregate Inventory as provided in the previous sentence, FHPC
shall notify Wholesaler of the amount of Eligible Product (by NDC number) it may
purchase. Within ten (10) days after receipt of such notification, Wholesaler
shall send any and all purchase orders for Eligible Product to FHPC, Attention
Kathy Lang, Director of Trade Relations, in a single overnight express delivery
and not by EDI. Wholesaler shall consult with FHPC to develop mutually
acceptable shipping schedules for the Eligible Product.

(b)All Products (other than Eligible Product) purchased or ordered by Wholesaler
after the effective date of a New Price shall be sold and purchased at the New
Price.

(c)When determining Eligible Product under this section, Products discontinued
by FHPC during the term of this Agreement and subsequently replaced by another
Product within the same Product line and drug class shall have the same
Customary Practice history as the discontinued Product.



2.6.Chargebacks.    The parties agree to meet during the term of this Agreement
to discuss ways to improve the chargeback process between the companies.

2.7.EDI.

(a)Wholesaler's purchase orders, Inventory Reports and chargebacks shall be
transmitted to FHPC in an EDI format mutually agreeable to the parties.

(b)Within ninety (90) days after entering this Agreement, the parties shall
examine and test the capabilities and compatibility of their respective EDI
systems. The parties shall use best efforts to complete within ninety (90) after
entering the Agreement the implementation of a mutually agreeable system whereby
transfers of information can be made effectively on a consistent basis in
accordance with the Policies and Procedures. In the event that critical internal
support systems and electronic communication links, including EDI, are not
available for five (5) business days, the parties will cooperate to promptly
implement substitute procedures to document the information customarily sent by
EDI and prevent interruptions to each other's business.

(c)Until the parties complete implementation of the EDI system described herein,
Wholesaler shall transmit every two weeks Inventory Reports to FHPC
electronically in a retrievable and readable Excel file.

2.8.Policies and Procedures.    In addition to the terms of this Agreement, FHPC
and Wholesaler agree that all transactions relating to Products purchased by
Wholesaler shall be [***] which may be amended from time to time upon mutual
agreement of the parties. Each party shall comply with all federal, state and
local laws, rules and regulations in the performance of its obligations herein.

4

--------------------------------------------------------------------------------

2.9Inspections.    Upon reasonable prior written notice of no less than ten
(10) days and during normal business hours, Wholesaler shall allow FHPC or its
representatives to enter into each of Wholesaler's facilities to inspect
Wholesaler's books and records relating to inventory and supply of Products
(including relevant electronic information), and inspect and take physical
counts of Inventory which shall occur not more than once during each consecutive
twelve (12) month period to ensure compliance with this Agreement, and to assist
Wholesaler in keeping such Inventory clean, complete and moving to minimize
returned Products.

ARTICLE 3
Term and Termination; Remedies

3.1Term and Termination.    This Agreement shall commence on the Effective Date
and remain in effect until terminated pursuant to this section.

3.2This Agreement may be terminated upon:

(a)breach by FHPC or Wholesaler of any of the terms of this Agreement that is
not cured within thirty (30) days of written notification thereof by the
non-breaching party; or

(b)sixty (60) days' prior written notice of termination without cause by either
FHPC or Wholesaler; or

(c)the institution (whether voluntarily or involuntarily) of bankruptcy,
insolvency, liquidation or similar proceedings by or against FHPC or Wholesaler,
or the assignment of FHPC's or Wholesaler's assets for the benefit of creditors.

3.3.Remedies.    In the event Wholesaler materially breaches any of the terms or
conditions of this Agreement, Wholesaler shall immediately forfeit to FHPC
without a right of setoff, any pending and future rights to purchase Eligible
Product pursuant to Section 2.5. The parties agree that the foregoing remedy is
fair and equitable, does not constitute an unfair penalty, and is in addition
to, and shall not limit, all other rights and remedies available to FHPC.

3.4Waiver of Damages.    Neither party shall be liable to the other party for
consequential, incidental, or special damages.


ARTICLE 4
Miscellaneous

4.1.Nature of Relationship.    The relationship between FHPC and Wholesaler is
that of buyer-seller, and no agency, franchise, partnership, joint venture or
other relationship shall be construed to exist between the parties. Nothing
contained in this Agreement shall be construed as giving Wholesaler any
exclusive rights as a wholesaler of Products, whether in any territory or with
respect to any class of customers for Products. FHPC reserves the right to
appoint additional wholesalers and to sell directly to customers, including
without limitation, the U.S. Government (including any agencies, departments or
services thereof), qualifying tax-supported and non-profit institutions, mail
service and other retail providers, and such other accounts as FHPC deems
appropriate.

4.2.Confidentiality.    During the term of this Agreement, each party, its
respective agents, employees and representatives (collectively, the "Receiving
Party") may receive or have access to confidential materials and information of
the other party (the "Disclosing Party"). All such materials and information
(including, but not limited to the terms of this Agreement, Products
information, operations, methods, strategies, formulas, price lists, discount
programs, incentives, rebates, records of unit movement for Products, shipping
and warehousing, and confidential proprietary information from third parties),
are collectively referred to herein as "Confidential Information" and constitute
the property of the Disclosing Party. During the term hereof and for a period of
three (3) years

5

--------------------------------------------------------------------------------

thereafter the Receiving Party shall not use or disclose to third persons any
such Confidential Information without the Disclosing Party's prior written
consent. Wholesaler shall limit disclosure such Confidential Information within
Wholesaler's organization to those persons who need to know such information in
order to perform the services hereunder (except for disclosure to Customers of
discounts and other terms as required by applicable federal, state or local laws
and regulations). Notwithstanding anything to the contrary in this section, the
Receiving Party shall have no liability to the Disclosing Party for the use or
disclosure of (1) such information as required by applicable law or regulation,
provided that the Receiving Party shall give the Disclosing Party prompt written
notice and sufficient opportunity to limit such use or disclosure, or to request
confidential treatment of the Confidential Information; or (2) such information
as the Receiving Party can establish by written documentation to:

(a)have been publicly known prior to disclosure by the Disclosing Party of such
information to the Receiving Party;

(b)have become publicly known without fault on the part of the Receiving Party,
subsequent to disclosure to the Receiving Party;

(c)have been received by the Receiving Party at any time from a source, other
than the Disclosing Party, lawfully having possession of and the right to
disclose much information;

(d)have been otherwise known by the Receiving Party prior to disclosure by the
Disclosing Party to the Receiving Party of such information; or

(e)have been independently developed by the Receiving Party without use of such
information.



4.3.Assignment and Delegation.    Wholesaler may not assign this Agreement
without the prior written consent of FHPC.

4.4.Governing Law.    Agreement shall be interpreted in accordance with, and
governed by, the laws of the State of Georgia, without regard to any conflicts
of laws' rules.

4.5.Severability; Waiver.    The invalidity of all or part of any provision of
this Agreement shall not affect the validity of any other provision of this
Agreement or the remaining portion of the applicable provision. Either party's
failure to insist on compliance or enforcement of any provision of this
Agreement shall not affect its validity or enforceability or constitute a waiver
of future enforcement of that provision or of any other provision of this
Agreement.

4.6.Statute of Frauds.    All EDI transmissions made pursuant to this Agreement
shall be deemed by the parties to be the same as written communication for all
purposes, and for all applications of law and statutes, including but not
limited to, the Statute of Frauds under the Georgia Uniform Commercial Code.

4.7.Special Promotions and Offers.    From time to time FHPC may offer special
promotions to any of its purchasers or wholesalers. Wholesaler may participate
in these promotions provided Wholesaler adheres to the Purchasing Limits of
Section 2.4 and Inventory Levels of Section 2.3. If participating in the special
promotion results in Wholesaler exceeding the Purchasing Limits and Inventory
Levels, FHPC may determine acceptable Inventory Levels and time periods for
Wholesaler to carry such excess inventory rather than the exercise of its rights
under Article 3. If wholesaler participates in a special promotion at the
request of First Horizon and First Horizon later initiates a price increase for
the same Product, amounts purchased during this special promotion for such
Product shall be deducted from Wholesaler's Aggregate Inventory for the purpose
of determining Eligible Product pursuant to Section 2.5 (Price Increases).
Notwithstanding the previous sentence, Wholesaler shall not be entitled to
deduct from its Aggregate Inventory the amount of such Product sold or
distributed by Wholesaler following the special promotion but such

6

--------------------------------------------------------------------------------

limitation shall not exceed the total amount purchased by Wholesaler of Product
during the special promotion.

4.8.Entire Agreement.    This Agreement constitutes the entire agreement between
the parties and supersedes all prior contracts, agreements and understandings
between the parties whether written or oral with regard to the subject matter
hereof. This Agreement may not be amended except in writing signed by authorized
representatives of the parties hereto.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day first above written.

FIRST HORIZON PHARMACEUTICAL™ CORPORATION   MCKESSON CORPORATION
                (Wholesaler)
By:
 
/s/  DARRELL BORNE      

--------------------------------------------------------------------------------


 
By:
 
/s/  MARK D. MILLER      

--------------------------------------------------------------------------------


Name:
 
Darrell Borne

--------------------------------------------------------------------------------


 
Name:
 
MARK D. MILLER

--------------------------------------------------------------------------------


Title:
 
CFO

--------------------------------------------------------------------------------


 
Title:
 
V.P., INVESTMENT PURCHASING

--------------------------------------------------------------------------------


 
 
 
 
EDI Contact Person:

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.32

